DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 13 Sep 2022 for application number 17/100,512. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/ Remarks, and Claims.
Claims 1, 3-8, 10-14, and 16-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “the predicted design” on line 8, should read, “a predicted design” due to an antecedent basis issue.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase, “a three-dimensional object” on line 23, should read, “the three-dimensional object”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase, “the second dimension and the third dimension” on line 3, should read, “a second dimension and a third dimension” due to an antecedent basis issue.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase, “the two-dimensional object” on line 4, should read, “the two-dimensional shape” due to an antecedent basis issue.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase, “a three-dimensional object” on line 22, should read, “the three-dimensional object”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrase, “a three-dimensional object” on line 22, should read, “the three-dimensional object”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase, “the second dimension and the third dimension” on line 6, should read, “a second dimension and a third dimension” due to an antecedent basis issue.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase, “the two-dimensional object” on lines 7-8, should read, “the two-dimensional shape” due to an antecedent basis issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10, 13-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (US 7,216,305 B1) in view of Melinand et al. [hereinafter as Melinand] (US 2017/0109032 A1) further in view of Vesely (US 2012/0013613 A1).
In reference to claim 1, Jaeger teaches a computer-implemented method, comprising: using a user computing device:
displaying, via a user interface, a three-dimensional virtual space; detecting a gesture input at a location of the user interface [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input]; 
translating the gesture input into a user interface input for generating a three-dimensional object in the three-dimensional virtual space by:
a two-dimensional representation of the gesture input to output a predicted design for the gesture input [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. a design; the cube is predicted based on the user inputs]; 
generating design coordinates describing the predicted design, wherein the design coordinates define a two-dimensional shape and a line extending from within boundaries of the two-dimensional shape [col. 2, line 39 discloses a computing device; Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square, i.e. a two-dimensional shape, using a gesture input, including drawing an arcing line across the shape in order to a draw cube, i.e. a design; the cube is predicted based on the user inputs; inherently, the drawn square and cubes are displayed at coordinates on the display];
mapping, based on the predicted design and the location of the gesture input on the user interface, the predicted design to the user interface to generate the user interface input, wherein mapping the predicted design to the user interface comprises mapping the predicted design to the user interface based on the design coordinates [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line across the cube, i.e. location of the gesture input, in order to draw cube, i.e. a design; the cube is predicted based on the user inputs; inherently, the drawn square and cubes are displayed at coordinates on the display]; 
executing, in response to the user interface input comprising the predicted design mapped to the location of the user interface, an operation to add a three-dimensional object in the three-dimensional virtual space [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. three-dimensional object; the square, line and cube exist on a location of the interface];
rendering an updated three-dimensional virtual space displaying the three-dimensional object [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. three-dimensional object].
However, Jaeger does not explicitly teach applying a machine learning model to a two-dimensional representation of the gesture input to output the predicted design for the gesture input, wherein the machine learning model determines, for each candidate design of a set of candidate designs, an affinity score representing a probability that the candidate design corresponds to the two-dimensional representation of the gesture input, wherein the predicted design corresponds to a particular candidate design of the set of candidate designs having a greatest determined affinity score.
Melinand teaches applying a machine learning model to a two-dimensional representation of the gesture input to output the predicted design for the gesture input, wherein the machine learning model determines, for each candidate design of a set of candidate designs, an affinity score representing a probability that the candidate design corresponds to the two-dimensional representation of the gesture input, wherein the predicted design corresponds to a particular candidate design of the set of candidate designs having a greatest determined affinity score [para 0092 discloses a probability score based on strokes, used to determine a particular shape; the shape is determined by a higher score].
It would have been obvious to one of ordinary skill in art, having the teachings of Jaeger and Melinand before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Jaeger to include the functionality as taught by Melinand in order to obtain a 3D object drawing system in which an affinity score is used to determine a shape. 
One of ordinary skill in the art wanted to be motivated to obtain a 3D object drawing system in which an affinity score is used to determine a shape to provide a more effective system in providing feedback to a user [Melinand, para 0009].
However, Jaeger and Melinand do not explicitly teach wherein a length of the first dimension of the three-dimensional object corresponds to a length of the line.
Vesely teaches wherein a length of the first dimension of the three-dimensional object corresponds to a length of the line [Figs. 27A-B, para 0114 discloses that a length of a drawn line may be equal to the, for example, a radius of a sphere, i.e. a dimension of a three-dimensional object].
It would have been obvious to one of ordinary skill in art, having the teachings of Jaeger, Melinand, and Vesely before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Jaeger and Melinand to include the functionality as taught by Vesely in order to obtain a 3D object drawing system in which a length of a drawn line may correspond to a dimension of a predicted 3D shape. 
One of ordinary skill in the art wanted to be motivated to obtain a 3D object drawing system in which a length of a drawn line may correspond to a dimension of a predicted 3D shape to provide a more natural computer-human interface [Vesely, para 0003].

In reference to claim 3, Jaeger, Melinand, and Vesely teach the invention of claim 1.
Jaeger further teaches The computer-implemented method of claim 1, wherein the design coordinates comprise size information and orientation information, wherein the user computing device uses the location of the gesture input, the size information, and the orientation information to map the predicted design to the user interface to generate the user interface input [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line across the cube, i.e. location of the gesture input, in order to draw cube, i.e. a design; inherently, the cube would be displayed with a certain size and orientation; the system can clearly determine size and orientation of an object as expressed in col. 2, line 59 and col. 10, line 38].

In reference to claim 6, Jaeger, Melinand, and Vesely teach the invention of claim 1.
Jaeger further teaches The computer-implemented method of claim 1, wherein the user interface comprises a touch screen interface [col. 5, line 43 discloses a touch screen] and wherein the gesture input comprises one or more touch inputs to the touch screen interface [col. 6, line 26 disclose touch inputs].

In reference to claim 7, Jaeger, Melinand, and Vesely teach the invention of claim 1.
Jaeger further teaches The computer-implemented method of claim 1, further comprising, by the user computing device: retrieving the object from an object database, the three-dimensional object corresponding to the user interface input [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. a design; inherently, the drawing of a cube upon certain user inputs, would be stored on the computing device].

	In reference to claims 8, 10 and 13, claims 8, 10, and 13 are rejected for the same reasons as that of claims 1, 3, and 6, respectively.
	In reference to claims 14, 16, and 19-20, claims 14, 16, and 19-20 are rejected for the same reasons as that of claims 1, 3, and 6-7, respectively.

Claims 4-5, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Melinand further in view of Vesely further in view of Elias (US 2010/0149109 A1).
In reference to claim 4, Jaeger, Melinand, and Vesely teach the invention of claim 1.
Jaeger further teaches the three-dimensional object and the predicted design [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. a design; the cube is predicted based on the user inputs].
However, Jaeger and Melinand do not explicitly teach The computer-implemented method of claim 1, further comprising: determining dimensions of the predicted design in the three-dimensional virtual space, wherein the second dimensions and the third dimension of the three-dimensional object is based on dimensions of the boundaries of the two-dimensional object.
Elias teaches The computer-implemented method of claim 1, further comprising: determining dimensions of the predicted design in the three-dimensional virtual space, wherein the second dimensions and the third dimension of the three-dimensional object is based on dimensions of the boundaries of the two-dimensional object [para 0028 discloses using user inputs to draw a cube; the scaling, i.e. dimensions, and rotation, i.e. orientation, may be determined based on the characteristics of the input; para 0026 gives an example of how the size of a shape can change based on the dimensions of the user inputs; para 0026 discloses various components of the user input, such as location, direction, and distance between contacts; the dimensions constitute boundaries of the object].
It would have been obvious to one of ordinary skill in art, having the teachings of Jaeger, Melinand, Vesely, and Elias before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Jaeger, Melinand, and Vesely to include the functionality as taught by Elias in order to obtain a 3D object drawing system in which dimensions of the drawn shape may depend on the dimensions of the user input. 
One of ordinary skill in the art wanted to be motivated to obtain a 3D object drawing system in which dimensions of the drawn shape may depend on the dimensions of the user input to accurately and easily generate shapes on an interface [Elias, para 0003].

In reference to claim 5, Jaeger, Melinand, and Vesely teach the invention of claim 1 above.
Jaeger further teaches the three-dimensional object and the predicted design [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. a design; the cube is predicted based on the user inputs].
However, Jaeger, Melinand, and Vesely do not explicitly teach The computer-implemented method of claim 4, wherein dimensions of the three-dimensional object are determined based on dimensions of one or more particular components of the predicted design.
Elias teaches The computer-implemented method of claim 4, wherein dimensions of the three-dimensional object are determined based on dimensions of one or more particular components of the predicted design [para 0028 discloses using user inputs to draw a cube; the scaling, i.e. dimensions, and rotation, i.e. orientation, may be determined based on the characteristics of the input; para 0026 gives an example of how the size of a shape can change based on the dimensions of the user inputs; para 0026 discloses various components of the user input, such as location, direction, and distance between contacts].
It would have been obvious to one of ordinary skill in art, having the teachings of Jaeger, Melinand, Vesely, and Elias before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Jaeger, Melinand, and Vesely to include the functionality as taught by Elias in order to obtain a 3D object drawing system in which dimensions of the drawn shape may depend on the dimensions of the user input. 
One of ordinary skill in the art wanted to be motivated to obtain a 3D object drawing system in which dimensions of the drawn shape may depend on the dimensions of the user input to accurately and easily generate shapes on an interface [Elias, para 0003].

In reference to claims 11-12, claims 11-12 are rejected for the same reasons as that of claims 4-5, respectively. Claim 12 is rejected by the same motivation as that of claim 11.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 4-5, respectively. Claim 18 is rejected by the same motivation as that of claim 17.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Melinand further in view of Vesely further in view of Hoover et al. [hereinafter as Hoover] (US 2018/0045963 A1).
In reference to claim 21, Jaeger, Melinand, and Vesely teach the invention of claim 1.
However, while Jaeger teaches the operation to add the three-dimensional object in the three-dimensional virtual space; the added three-dimensional object [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. three-dimensional object; the square, line and cube exist on a location of the interface], Jaeger, Melinand, and Vesely do not explicitly teach The computer-implemented method of claim 1, wherein executing the operation to add the three-dimensional object in the three-dimensional virtual space further comprising: responsive to determining that the added three-dimensional object is within a predefined distance to a surface of a second three-dimensional object within the three-dimensional virtual space, positioning the added three-dimensional object attached to or within the surface of the second three-dimensional object.
Hoover teaches The computer-implemented method of claim 1, wherein executing the operation to add the three-dimensional object in the three-dimensional virtual space further comprising: responsive to determining that the added three-dimensional object is within a predefined distance to a surface of a second three-dimensional object within the three-dimensional virtual space, positioning the added three-dimensional object attached to or within the surface of the second three-dimensional object [para 0181 discloses automatically attaching a target object to a destination object when a certain distance is satisfied].
It would have been obvious to one of ordinary skill in art, having the teachings of Jaeger, Melinand, Vesely, and Hoover before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Jaeger, Melinand, and Vesely to include the functionality as taught by Hoover in order to obtain a 3D object drawing system in which generated 3D objects may be attached when they are a certain distance away. 
One of ordinary skill in the art wanted to be motivated to obtain a 3D object drawing system in which generated 3D objects may be attached when they are a certain distance away to facilitate a natural-feeling, rich presentation of image elements [Hoover, para 0003].

Response to Arguments
The objections to claims 7 and 11 have been removed in light of amendments.
Applicant contends that the prior art does not teach, “translating the gesture input into a user interface input for generating a three-dimensional object in the three-dimensional virtual space by… generating design coordinates describing the predicted design, wherein the design coordinates define a two-dimensional shape and a line extending from within boundaries of the two-dimensional shape” or “executing, in response to the user interface input comprising the predicted design mapped to the location of the user interface, an operation to add a three-dimensional object in the three-dimensional virtual space”; Examiner respectfully disagrees. Jaeger teaches:
translating the gesture input into a user interface input for generating a three-dimensional object in the three-dimensional virtual space by:
a two-dimensional representation of the gesture input to output a predicted design for the gesture input [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. a design; the cube is predicted based on the user inputs]; 
generating design coordinates describing the predicted design, wherein the design coordinates define a two-dimensional shape and a line extending from within boundaries of the two-dimensional shape [col. 2, line 39 discloses a computing device; Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square, i.e. a two-dimensional shape, using a gesture input, including drawing an arcing line across the shape in order to a draw cube, i.e. a design; the cube is predicted based on the user inputs; inherently, the drawn square and cubes are displayed at coordinates on the display];
executing, in response to the user interface input comprising the predicted design mapped to the location of the user interface, an operation to add a three-dimensional object in the three-dimensional virtual space [Fig. 3, col. 6, lines 22-43 disclose hand-drawing a square using a gesture input, including drawing an arcing line in order to draw cube, i.e. three-dimensional object; the square, line and cube exist on a location of the interface]. Clearly, Jaegar is capable of taking a user’s two-dimensional input gesture, predicting a design of a two-dimensional shape with line extending through the shape, and using this predicted design to generate a three-dimensional object. Clearly, the system is able to translate the gesture input into a user interface input; the square and the line through the square are used as “user interface inputs” to create a cube. That statement that “Jaeger’s perfect square, although it is a predicted design…is not itself a user interface input for generating a 3D object” is incorrect, as the system of Jaeger used both the square and the line through it as requirements, i.e. “user interface inputs”, that indicate that cube is to be drawn. 
The arguments regarding Vesely and Melinand are moot, as Jaeger teaches the aforementioned claim limitations. 
The combination of Jaeger, Melinand, and Vesely teach the aforementioned claim limitations, for the reasons expressed in the paragraph above, and the Rejection presented in this Final Rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173    
                                                                                                                                                                                                    /TADESSE HAILU/Primary Examiner, Art Unit 2173